Appeal by the defendant from a judgment of the Supreme Court, Queens County (Schulman, J.), rendered December 20, 1995, convicting him of criminal sale of a controlled substance in the third degree and attempted robbery in the third degree, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt-was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85).
The defendant’s remaining contention is without merit.
Miller, J. P., Sullivan, Pizzuto and Florio, JJ., concur.